Name: Commission Regulation (EC) NoÃ 1548/2006 of 16 October 2006 amending the import duties in the cereals sector applicable from 17 October 2006
 Type: Regulation
 Subject Matter: America;  free movement of capital;  plant product;  EU finance;  trade
 Date Published: nan

 17.10.2006 EN Official Journal of the European Union L 286/12 COMMISSION REGULATION (EC) No 1548/2006 of 16 October 2006 amending the import duties in the cereals sector applicable from 17 October 2006 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 1784/2003 of 29 September 2003 on the common organisation of the market in cereals (1), Having regard to Commission Regulation (EC) No 1249/96 of 28 June 1996 laying down detailed rules for the application of Council Regulation (EEC) No 1766/92 as regards import duties in the cereals sector (2), and in particular Article 2(1) thereof, Whereas: (1) The import duties in the cereals sector are fixed by Commission Regulation (EC) No 1538/2006 (3). (2) Article 2(1) of Regulation (EC) No 1249/96 provides that if during the period of application, the average import duty calculated differs by EUR 5 per tonne from the duty fixed, a corresponding adjustment is to be made. Such a difference has arisen. It is therefore necessary to adjust the import duties fixed in Regulation (EC) 1538/2006, HAS ADOPTED THIS REGULATION: Article 1 Annexes I and II to Regulation (EC) No 1538/2006 are hereby replaced by Annexes I and II to this Regulation. Article 2 This Regulation shall enter into force on 17 October 2006. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 16 October 2006. For the Commission Jean-Luc DEMARTY Director-General for Agriculture and Rural Development (1) OJ L 270, 29.9.2003, p. 78. Regulation as amended by Regulation (EC) No 1154/2005 (OJ L 187, 19.7.2005, p. 11). (2) OJ L 161, 29.6.1996, p. 125. Regulation as last amended by Regulation (EC) No 1110/2003 (OJ L 158, 27.6.2003, p. 12). (3) OJ L 283, 14.10.2006, p. 11. ANNEX I Import duties for the products covered by Article 10(2) of Regulation (EC) No 1784/2003 applicable from 17 October 2006 CN code Description Import duty (1) (EUR/tonne) 1001 10 00 Durum wheat high quality 0,00 medium quality 0,00 low quality 0,00 1001 90 91 Common wheat seed 0,00 ex 1001 90 99 Common high quality wheat other than for sowing 0,00 1002 00 00 Rye 0,00 1005 10 90 Maize seed other than hybrid 15,68 1005 90 00 Maize other than seed (2) 15,68 1007 00 90 Grain sorghum other than hybrids for sowing 0,00 (1) For goods arriving in the Community via the Atlantic Ocean or via the Suez Canal (Article 2(4) of Regulation (EC) No 1249/96), the importer may benefit from a reduction in the duty of:  EUR 3/t, where the port of unloading is on the Mediterranean Sea, or  EUR 2/t, where the port of unloading is in Ireland, the United Kingdom, Denmark, Estonia, Latvia, Lithuania, Poland, Finland, Sweden or the Atlantic coasts of the Iberian peninsula. (2) The importer may benefit from a flat-rate reduction of EUR 24/t, where the conditions laid down in Article 2(5) of Regulation (EC) No 1249/96 are met. ANNEX II Factors for calculating duties (13.10.2006) 1. Averages over the reference period referred to in Article 2(2) of Regulation (EC) No 1249/96: Exchange quotations Minneapolis Chicago Minneapolis Minneapolis Minneapolis Minneapolis Product (% proteins at 12 % humidity) HRS2 YC3 HAD2 Medium quality (1) Low quality (2) US barley 2 Quotation (EUR/t) 157,11 (3) 98,66 168,07 158,07 138,07 127,60 Gulf premium (EUR/t)  18,98   Great Lakes premium (EUR/t) 12,63    2. Averages over the reference period referred to in Article 2(2) of Regulation (EC) No 1249/96: Freight/cost: Gulf of Mexico Rotterdam: 23,71 EUR/t; Great Lakes Rotterdam: 32,81 EUR/t. 3. Subsidy within the meaning of the third paragraph of Article 4(2) of Regulation (EC) No 1249/96: 0,00 EUR/t (HRW2) 0,00 EUR/t (SRW2). (1) A discount of 10 EUR/t (Article 4(3) of Regulation (EC) No 1249/96). (2) A discount of 30 EUR/t (Article 4(3) of Regulation (EC) No 1249/96). (3) Premium of 14 EUR/t incorporated (Article 4(3) of Regulation (EC) No 1249/96).